Title: From George Washington to Colonel Daniel Brodhead, 23 June 1779
From: Washington, George
To: Brodhead, Daniel


        
          Dear Sir
          Head Quarters New Windsor June 23. 1779
        
        I have duly received your several favours of the 14th 22d and 29th of May and 5th of June with their inclosures—The situation of affairs in this quarter prevented my acknowleging some of them sooner.
        With respect to the men raised in Monongahala and Ohio Counties—such of them as were raised without proper authority or contrary to the terms prescribed are certainly not intitled to pay from the public; but whether it may be expedient or not to pay them, I must leave to you who are on the spot and can best judge of circumstances—On one hand all unnecessary expence is to be avoided and irregular levies of men discouraged—on the other it is to be considered what effect a refusal of payment may have upon the minds of the militia and what influence upon their future services.
        With respect to the proposed incorporation of Heaths and Morehead’s companies with the regiments, as I am unacquainted with the establishment or terms on which they were raised I cannot determine its propriety. But if it could be effected consistent with their establishment it would be desireable, taking care to annex them to the troops of the state to which they belong—I would recommend however at all events the reinlistment of all the men of the independent companies, engaged for a limited term, who are willing to enter into the established corps during the war. The bounty to be given must be governed by what is allowed by the State—in whose troops they engage.
        
        I am very happy to see the favourable accounts you communicate of the friendly dispositions of some of those tribes who have been heretofore inimical—I hope they may be sincere and I doubt not you will do every thing in your power to conform them—I approve your idea of inflaming the rivalship which is said to subsist between the Wyondots and Mingoes—and I shall be glad it may be in your power to induce the former to aid you in some decisive stroke against the latter—If it can be done with a good prospect of success—the attempt ought to be made. Besides the happy influence it would have on the Indians you have more immediately to do with, by encouraging your friends and intimidating your enemies; it would operate as an useful diversion in favour of the expedition under General Sullivan.
        The authority for drawing out the neighbouring militia on an emergency must come from the States to which they belong—I would wish you to make application to them to know from what counties and in what manner it is to be done. In the mean time you will act as necessity and the good of the service may require.
        About three weeks since the enemy made a movement up the North River and took post at Kings ferry on the opposite sides of the river— at Verplanks and Stoney points. They have strongly fortified the latter and appear to intend keeping possession. ’Tis probable their ultimate design may be against the forts that protect the communication of the River—To counteract them if this should be their view—I have moved the main body of the army for the present into the Clove.
        For some time past a variety of flattering accounts have been circulating of a capital defeat of the enemy to the Southward near Charlestown—an official account has been long expected; but has not arrived—A late paper from New York seems to invalidate the report and lessen our expectations. I am Dr Sir Your most Obedt hume servant.
      